Name: Commission Regulation (EEC) No 3629/81 of 17 December 1981 amending Regulation (EEC) No 1054/78 following the fixing of new rates of exchange to be applied in agriculture for the Belgian franc, the Luxembourg franc, the German mark and the Dutch guilder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 363/ 16 Official Journal of the European Communities 18 . 12 . 81 COMMISSION REGULATION (EEC) No 3629/81 of 17 December 1981 amending Regulation (EEC) No 1054/78 following the fixing of new rates of exchange to be applied in agriculture for the Belgian franc, the Luxembourg franc, the German mark and the Dutch guilder Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture ('), as last amended by Regulation (EEC) No 2923/ 81 (2), and in particular Article 5 thereof, Whereas Article 5 (2) of Regulation (EEC) No 878/77 provides that, as regards in particular the amounts fixed in ECU which are not connected with the fixing of prices, an increase may be provided for ; whereas use should be made of this possibility to the extent necessary to prevent any reduction in national currency of the amounts concerned ; whereas it appears appropriate , in view of Council Regulation (EEC) No 850/81 (3), to fix that increase at 3-582 % and to amend Commission Regulation (EEC) No 1054/78 (4), as last amended by Regulation (EEC) No 3399/81 (*), accordingly ; 1 . The Annex to Regulation (EEC) No 1054/78 is hereby replaced by the Annex to this Regulation . 2 . The amounts set out in the Annex are hereby amended as specified therein . 3 . As regards the amounts appearing in the Annex, Member States shall bring into force all measures necessary to comply with the provisions of paragraph 2 by 1 January 1982. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 December 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 29 . 4. 1977, p . 27 . O OJ No L 291 , 12 . 10 . 1981 , p . 3 . ( 3) OJ No L 90 , 4 . 4 . 1981 , p . 1 . O OJ No L 134, 22 . 5 . 1978 , p . 40 . o OJ No L 344, 30 . 11 . 1981 , p . 3 . 18 . 12. 81 Official Journal of the European Communities No L 363/ 17 ANNEX A The amounts specified in the Council Directive of 17 April 1972 on the modernization of farms (') as last amended by Council Directive 81 / 528 /EEC of 30 June 1981 (2) and amounting to are replaced by the following amounts Article 8 (2) 72 538 ECU/MWU 217 612 ECU/farm 75 136 ECU/MWU 225 406 ECU/farm Article 14 (2) (a) 18 135 ECU/farm 18 785 ECU/farm Articles 1 and 10 of the Council Directive of 15 May 1973 (3) 59-6 ECU/ha 40-4 ECU/ha 20-5 ECU/ha 5 956 ECU/farm 4 036 ECU/farm 2 054 ECU/farm 61-7 ECU/ha 41-8 ECU/ha 21-2 ECU/ha 6 169 ECU/farm 4 181 ECU/farm 2 128 ECU/farm Article 11 ( 1 ) 760 ECU 787 ECU Article 12 3 328 ECU 9 980 ECU 3 447 ECU 10 337 ECU (&gt;) OJ No L 96, 23 . 4. 1972, p. 1 . (2) OJ No L 197, 20 . 7 . 1981 , p. 41 . (3) OJ No L 153 , 9 . 6 . 1973 , p. 24 . B The amounts specified in the Council Directive of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas, as last amended by Regulation (EEC) No 3332/ 80 of 19 December 1980 and amounting to are replaced by the following amounts Article 10 (2) 13 309 ECU/farm 13 786 ECU/farm